DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10991221. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17230929 is reject with the Non-Statutory Double Patenting with above US Patent No. because the above US Patent is mainly claiming a portable alarm with two securing protrusion extend out from the bottom that secure with the two notches in the base and the center connector extend out from the bottom that connect to the narrow cavity in the base. The arm will activate when the base and the bottom disengaging. The instant application is also claimed the similar concept so it’s obviously to one of ordinary skill in the art to utilize above US patent to reject the instant application.  Please see the non-statutory double patenting table below.
Non-statutory Double Patenting Table:
Instant Application No. 17230929
US Patent No. 10991221
1. A system configured to provide a portable alarm, the system comprising: a top component including a connector and two or more securing protrusions, wherein the securing protrusions include at least a first securing protrusion and a second securing protrusion, wherein the connector extends out a center of a bottom side of the top component, wherein the first securing protrusion extend out of the bottom side of the top component adjacent to the connector, wherein the second securing protrusion extend out of the bottom side of the top component adjacent to the connector and on an opposite side of the connector than the first securing protrusion; and a base component including a narrow cavity, two or more notches, and a battery- powered circuit board, wherein the two or more notches include at least a first notch and a second notch, wherein an opening of the narrow cavity is at a center of a top side the base component, wherein the first notch is adjacent to the opening of the narrow cavity, wherein the second notch is adjacent to the opening of the narrow cavity and on an opposite side of the opening to the narrow cavity than the first notch, wherein the securing protrusions and the notches are of a particular shape, so that (i) the first securing protrusion engages with the first notch, (ii) the second securing protrusion engages with the second notch, and (iii) the connector engages with the narrow cavity to provide secure contact between the top component and the base component, wherein the narrow cavity is linked to the battery-powered circuit board so that: responsive to the connector being disengaged from the narrow cavity, an alarm is activated and responsive to the connector being engaged with the narrow cavity, the alarm is deactivated.
1. A system configured to provide a portable alarm, the system comprising: a top component including a connector, a first securing protrusion, and a second securing protrusion, wherein the connector extends out a center of a bottom side of the top component, wherein the first securing protrusion extend out of the bottom side of the top component adjacent to the connector, wherein the second securing protrusion extend out of the bottom side of the top component adjacent to the connector and opposite the first securing protrusion, wherein the connector is bare metal; and a base component including a narrow cavity, a first notch, a second notch, and a battery-powered circuit board, wherein an opening of the narrow cavity is at a center of a top side the base component, wherein the first notch is adjacent to the opening of the narrow cavity, wherein the second notch is adjacent to the opening of the narrow cavity and opposite the first notch so that (i) the first securing protrusion engages with the first notch, (ii) the second securing protrusion engages with the second notch, and (iii) the connector engages with the narrow cavity to provide secure contact between the top component and the base component, wherein the narrow cavity is linked to the battery-powered circuit board so that: responsive to the connector being disengaged from the narrow cavity, an alarm is activated and responsive to the connector being engaged with the narrow cavity, the alarm is deactivated.
2. The system of claim 1, wherein the connector is 11 millimeters in length.
2. The system of claim 1, wherein the connector is 11 millimeters in length.
3. The system of claim 1, wherein the connector includes an end portion that is furthest from the top component, wherein the end portion includes a tapered section and a rim that is attached to the tapered section.
3. The system of claim 1, wherein the connector includes an end portion that is furthest from the top component, wherein the end portion includes a tapered section and a rim that is attached to the tapered section.
4. The system of claim 1, wherein the connector is cylindrical.
4. The system of claim 1, wherein the connector is cylindrical.
5. The system of claim 1, wherein the top component includes an annular opening.
5. The system of claim 1, wherein the top component includes an annular opening.
6. The system of claim 5, wherein the base component includes a lip that encases a bottom portion of the top component to further prevent rotational movement of the top component, wherein the bottom portion of the top component include a portion of the annual opening.
6. The system of claim 5, wherein the base component includes a lip that encases a bottom portion of the top component to further prevent rotational movement of the top component, wherein the bottom portion of the top component include a portion of the annual opening.
7. The system of claim 1, wherein the alarm includes a sound and/or a light.
7. The system of claim 1, wherein the alarm includes a sound and/or a light.
8. The system of claim 7, wherein the sound is 130 decibels.
8. The system of claim 7, wherein the sound is 130 decibels.
11. A method to provide a portable alarm, the method comprising: providing a top component engaged with a base component, wherein the top component includes a connector and two or more securing protrusions, wherein the securing protrusions include at least a first securing protrusion and a second securing protrusion, wherein the connector extends out a center of a bottom side of the top component, wherein the first securing protrusion extend out of the bottom side of the top component adjacent to the connector, wherein the second securing protrusion extend out of the bottom side of the top component adjacent to the connector and on an opposite side of the connector than the first securing protrusion, and wherein the base component includes a narrow cavity, and a battery-powered circuit board, wherein the two or more notches include at least a first notch and a second notch, wherein an opening of the narrow cavity is at a center of a top side the base component, wherein the first notch is adjacent to the opening of the narrow cavity, wherein the second notch is adjacent to the opening of the narrow cavity and on an opposite side of the opening to the narrow cavity than the first notch, wherein the securing protrusions and the notches are of a particular shape, so that (i) the first securing protrusion engages with the first notch, (ii) the second securing protrusion engages with the second notch, and (iii) the connector engages with the narrow cavity to provide secure contact between the top component and the base component, wherein the narrow cavity is linked to the battery-powered circuit board that activates or deactivates an alarm; responsive to the connector being engaged with the narrow cavity, deactivating the alarm; and responsive to the connector being disengaged from the narrow cavity, activating the alarm.
9. A method to provide a portable alarm, the method comprising: providing a top component engaged with a base component, wherein the top component includes a connector, a first securing protrusion, and a second securing protrusion, wherein the connector extends out a center of a bottom side of the top component, wherein the first securing protrusion extend out of the bottom side of the top component adjacent to the connector, wherein the second securing protrusion extend out of the bottom side of the top component adjacent to the connector and opposite the first securing protrusion, wherein the connector is bare metal, and wherein the base component includes a narrow cavity, a first notch, a second notch, and a battery-powered circuit board, wherein an opening of the narrow cavity is at a center of a top side the base component, wherein the first notch is adjacent to the opening of the narrow cavity, wherein the second notch is adjacent to the opening of the narrow cavity and opposite the first notch so that (i) the first securing protrusion engages with the first notch, (ii) the second securing protrusion engages with the second notch, and (iii) the connector engages with the narrow cavity to provide secure contact between the top component and the base component, wherein the narrow cavity is linked to the battery-powered circuit board so that responsive to the connector being engaged with the narrow cavity, the alarm is deactivated; and responsive to the connector being disengaged from the narrow cavity, activating the alarm.
12. The method of claim 11, wherein the connector is 11 millimeters in length.
10. The method of claim 9, wherein the connector is 11 millimeters in length.
13. The method of claim 11, wherein the connector includes an end portion that is furthest from the top component, wherein the end portion includes a tapered section and a rim that is attached to the tapered section.
11. The method of claim 9, wherein the connector includes an end portion that is furthest from the top component, wherein the end portion includes a tapered section and a rim that is attached to the tapered section.
14. The method of claim 11, wherein the connector is cylindrical.
12. The method of claim 9, wherein the connector is cylindrical.
15. The method of claim 11, wherein the top component includes an annular opening.
13. The method of claim 9, wherein the top component includes an annular opening.
16. The method of claim 15, wherein the base component includes a lip that encases a bottom portion of the top component to further prevent rotational movement of the top component, wherein the bottom portion of the top component include a portion of the annual opening.
14. The method of claim 13, wherein the base component includes a lip that encases a bottom portion of the top component to further prevent rotational movement of the top component, wherein the bottom portion of the top component include a portion of the annual opening.
17. The method of claim 11, wherein the alarm includes a sound and/or a light.
15. The method of claim 9, wherein the alarm includes a sound and/or a light.
18. The method of claim 17, wherein the sound is 130 decibels.
16. The method of claim 15, wherein the sound is 130 decibels.


                                                 Examiner Comment
This is currently no prior arts rejection at this time given the understood invention. Once non-statutory double patenting issues is corrected, examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Horvath US 20210270410; Lai US 20140026626; Conti US 20120227447; Chen US 20080297367; Rubin et al. US 20070182572; Schmidt et al. US 20180122195 and Hirooka et al. US 20070109136 are the closest arts. 
Allowable Subject Matter
Claims 9-10 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683